DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 08/07/2020. Claims 1-17 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. NL 2023628, filed on 8/9/2019.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1, line 1, “system for controlling” should be “a system for controlling”.
Claim 3, line 3, “send a request for control values” should be “send a request for the control values.
Claim 4, line 3, “wherein recognition points” should be “wherein the recognition points”.
Claim 4, line 5, “with recognition points” should be “with the recognition points”.
Claim 2-17, system according to claim” should be “The system according to claim”.
Appropriate correction is required.
The submitted claims looks like a direct machine translation into English from another language. There are many direct machine translation errors which made claims difficult to understand.
For example, claim 1, line 12 recites, “to receive a destination received from a user” should be, “to receive a destination from a user”.
Examiner suggest to correct machine translation errors throughout the claims and submit claims in proper idiomatic English and to correct any antecedent basis issues .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recognition module”, “safety determining module”, “communication module”, “storage for camera images” and “internal safety determining module” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to for the following informalities:
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“module” in claim 14 and 15
Submitted specification does not disclose structure of module. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Because there is no support in the specification for structure, a 112a and 112b rejection applies and 112f interpretation cannot be invoked.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, which recites “navigation module”, “control module”, “recognition module”, “safety-determining module”, “communication module” and “internal safety determining module”, the specification lacks written description. The submitted specification does not describe the structure of those listed modules. It is not clear if those modules are software only, hardware only or combination of both.
Also recites “control values” line 2 the specification lacks written description. Submitted specification describe that the system determines control values and acceleration, see at least [0007] of PGPUB of submitted specification. However, submitted specification does not describe what exactly control values are e.g. is it maximum speed or brake or something else.
Also recites “receive a recognition confirmation” line 19 the specification lacks written description. Submitted specification  does not describe what type of recognition confirmation and how the recognition confirmation is received. From the submitted specification it is not clear if the owner of the vehicle is recognized or a pedestrian or light signal is recognized or something else.
Also recites “degree of correspondence” line 35 the specification lacks written description. Submitted specification  does not describe the meaning of degree of correspondence. It is not clear from the submitted specification what type of degree of correspondence is determined by comparing camera images. 
Also recites “safety value” line 36 the specification lacks written description. Submitted specification describe that the system determines safety value, see at least [0007] of PGPUB of submitted specification “determine a safety value which indicates the extent to which the determined degree of correspondence suffices to execute the at least one navigation instruction” and safety value is determined based on the operator, weather condition, geographical location, see at least [0008] of PGPUB of submitted specification. However, submitted specification does not describe what exactly safety value is e.g. is it distance between vehicles or speed of the vehicle or something else.
It is noted that different types of vehicles, craft, or aircraft do not all operate the same way and would have different types of limitations. The specific appears to only really refer to describing  road vehicles and routes on roads and not aircraft. The specification also generally lists a lot of options without going into detail.   
Dependent claim(s) 2-17 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Regarding claim 5, which recites “directional values and directional acceleration”, the specification lacks written description. The submitted specification does not describe the directional values and directional acceleration. [0019] of PGPUB of submitted specification mention directional values and directional acceleration. However, it does not provide any additional description than claim language. Is it supposed to be the waypoints on a route to be followed, general “go forward” instructions, etc.? It is not clear. There are various ways to control autonomous driving, but the specification cannot assume that any possible method is covered since that would not show what the Applicants have invented.  
Regarding claim 7, which recites “clear passage determining module”, the specification lacks written description. The submitted specification does not describe the structure of the module. It is not clear if it is software only, hardware only or combination of both.
Also recites “a value which indicates a change of clear passage” the specification lacks written description. The submitted specification does not describe the value which indicates a change of clear passage. [0010] of PGPUB of submitted specification mention value which indicates a change of clear passage. However, it does not provide any additional description than claim language.
Regarding claim 10 (and similarly claim 16), which recites “clear passage safety value”, the specification lacks written description. The submitted specification does not describe the clear passage safety value.
Also recites “degree of certainty”, the specification lacks written description. The submitted specification does not describe the degree of certainty.
Regarding claim 14 and 15, which recites “module”, the specification lacks written description. The submitted specification does not describe the structure of the module. It is not clear if those modules are software only, hardware only or combination of both.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, which recites “(air)craft” line 1 and 14 is not clear. From the recited claim language, it Is not clear if the system is controlling an aircraft or not. The presence of the parenthesis is indefinite as it is unclear what special meaning the parenthesis are supposed to convey. 
Also recites “controllable” line 2 is not clear. The language controllable can demonstrate some uncertainty and interpreted as intended use. An example rephrase of this limitation could be “a vehicle which is configured to control” in order to claim the limitation positively.
Also recites “receive a destination received from a user, chosen from a closed list of destinations” line 12, is not clear.  It Is not clear about the closed list meaning. Is it a list of destination previously stored/predetermined? It is also not clear if the destination is selected by a user from a predetermined list or not.
Also recites “in particular” line 13 is not clear. The language “in particular indicate that the navigation module may or may not determine the vehicle position based on the last known position. For the submitted language it is not clear if the last known position is required to determine the position of the vehicle or not.
Also recites “the last known position” line 13, lacks antecedent basis as last known position is not mentioned earlier. 
Also recites “an internal safety determining module” line 42 is not clear. It is not clear whether the internal safety determining module mentioned is line 31 is the same internal safety determining module or not.
Also recites “a predetermined degree of correspondence” on line 56 is not clear and lacks antecedent basis as predetermined degree of correspondence is not mentioned earlier. It is not clear which degree of correspondence is referred by predetermined degree of correspondence. It is not clear if a predetermined degree of correspondence is referring a degree of correspondence mention on line 35 or not.
Also recites “a recognition confirmation” on line 58 is not clear. It is not clear if this recognition confirmation is referring the recognition confirmation mentioned on line 19 or not.
The claim also recites multiple navigation points e.g. “a navigation point” on line 25; “a series of navigation points” on line 27; “a navigation point” on line 55; “a navigation point” in line 57. From the recited claim language, it is not clear whether all the recited navigation points are same or different.
The claim also recites multiple “camera images” and “live camera images”. From the recited claim language, it is not clear whether all the recited camera images and live camera images are same or different.
Dependent claim(s) 2-17 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Regarding claim 2, which recites “while waiting for control values or acceleration values”, is not clear. It is not clear if the vehicle waits for the same control values/acceleration values as mentioned on claim 1 or different (new) control values/acceleration values when the predetermined safety value is smaller than the predetermined value. It is also not clear if vehicle is doing anything or not while waiting for the control values or acceleration values or not. It is also not clear if vehicle is parking/stopping and waiting for the control values or acceleration values simultaneously or not. 
Regarding claim 3, which recites “send a request for control values or acceleration values”, is not clear. It is not clear  if the safety value is smaller than the predetermined value the same control values/acceleration values as mentioned on claim 1 is requested or different (new) control values/acceleration values is requested.
Regarding claim 4, which recites “the complete camera images”, lacks antecedent basis as complete camera images are not mentioned earlier.
Regarding claim 5, which recites “in particular” is not clear. The language “in particular indicate that the control module has a particular type network. For the submitted language it is not clear if the control module has to be the particular type or not.
Regarding claim 6, which recites “directional instructions and acceleration instructions”, is not clear. It is not clear from the recited claim language and submitted specification about the directional instructions and acceleration instructions (e.g. what type of instructions are provided. Is it go straight? Don’t go straight? Or something else). 
Regarding claim 7, which recites “a value which indicates a change of clear passage” is not clear. It is not clear what type of value is generated. It Is not clear if the value represents distance between the vehicle and another object in the environment or a speed of the vehicle.
Regarding claim 8, which recites “the annotations” is not clear and lack antecedent basis as not mentioned earlier. It is not clear if the annotations are referring annotations mentioned on claim 1, line 25 or not.
Regarding claim 11 (and similarly 12), which recites “intended for” is not clear. The language intended for can demonstrate some uncertainty. An example rephrase of this limitation could be “safety determining module is configured to use” in order to claim the limitation positively. The claim limitations saying “clearly intended for use” is unclear. What does “clearly” intended for use mean? This is indefinite because it is not clear.  Also, is Claim 11’s safety determining module supposed to be the same on mentioned as part of the system in Claim 1? Similarly, is Claim 12’s clear passage determining module  the same one mentioned in Claim 1’s system? It is not clear. If so, Examiner recommends writing the claims as independent claims to reduce antecedent basis issues. 
Regarding claim 13, which recites “vehicle… provided with a system according to claim 1”, Is not clear. From the recited claim language, it is not clear if “a system” is the same system as claim 1 or not. Examiner suggests that Applicant make claim 13 separate and incorporate the text of claim 1 into it instead of referring to Claim 1 in order to avoid antecedent issues.
Regarding claim 14 and 15, which recites “a module” is not clear. It Is not clear which module it is referring.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0384303 (“Muller”), and in view of  US 2021/0088342 (“Li”), and in view of US 2022/0144257 (“Maeda”), and in view of US 2019/0236955 (“Hu”), and in view of US 2019/0079514 (“Zhu”), and further in view of US 11,222,299 (“Baalke”)
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Muller discloses a system for controlling a vehicle or (air)craft which is controllable on the basis of control values and acceleration values and moves autonomously (see [0022], where “Systems and methods are disclosed related to behavior-guided path planning in autonomous machine applications. More specifically, the present disclosure relates to path planning for autonomous vehicles using behavior observation as represented by sensor data generated by sensors of the autonomous vehicles.”; see also [0066], where “the output 110 may include control data for following the recommended trajectory 142 (e.g., for controlling the vehicle 138 according to the recommended trajectory 142, such as steering angle, acceleration, deceleration, etc.).”; steering angle/deceleration is interpreted as control values. see also [0128]), comprising: 
a navigation module (see [0115], where “The sensor data may be received from, for example and without limitation, global navigation satellite systems sensor(s) 658 (e.g., Global Positioning System sensor(s)), RADAR sensor(s) 660, ultrasonic sensor(s) 662, LIDAR sensor(s) 664”; GPS/RADAR/LIDAR is interpreted as navigation module);
a control module (see [0115], where “The controller(s) 636 may provide the signals for controlling one or more components and/or systems of the vehicle 138”; controller is interpreted as control module);
at least one camera (see [0027], where “The input(s) 102 may include image data, such as image data generated by one or more cameras of an autonomous vehicle”);
a recognition module (see [0122], where “Front-facing cameras may also be used for ADAS functions and systems including Lane Departure Warnings ("LDW"), Adaptive Cruise Control ("ACC"), and/or other functions such as traffic sign recognition.”; front facing cameras are used for recognition. Camera is interpreted as recognition module);
a safety-determining module (see [0114], where “a second controller 636 for functional safety functions”; 636 is interpreted as safety determining module);
a communication module (see [0117], where “The vehicle 138 further includes a network interface 624 which may use one or more wireless antenna(s) 626 and/or modem(s) to communicate over one or more networks. For example, the network interface 624 may be capable of communication over LTE, WCDMA, UMTS, GSM, CDMA2000, etc. The wireless antenna(s) 626 may also enable communication between objects in the environment (e.g., vehicles, mobile devices, etc.), using local area network(s ), such as Bluetooth, Bluetooth LE, Z-Wave, ZigBee, etc., and/or low power wide-area network(s) (LPWANs), such as LoRaWAN, SigFox, etc.”; 626 is interpreted as communication module);
a data storage for camera images (see [0178], where “The vehicle 138 may further include data store(s) 628 which may include off-chip (e.g., off the SoC(s) 604) storage.”; see also [0031], where “An example of a suitable pre-processing image pipeline may use a raw RCCB Bayer ( e.g., I-channel) type of image from the sensor and convert that image to a RCB (e.g., 3-channel) planar image stored in Fixed Precision (e.g., 16-bit-perchannel) format.”; see also fig 6C, where cameras e.g. 668, 670 are connected with the data store 628);
 wherein the navigation module is configured:
to receive a (see [0227], where “The I/O components 714 may provide a natural user interface (NUI) that processes air gestures, voice, or other physiological inputs generated by a user.”; user input is received. see also [0037], where “The map data, in some examples, may include a screenshot or an image ( or data representative thereof) that depicts a current lane of the vehicle, a destination lane of the vehicle, the vehicle itself, and/or a representation of the path for the vehicle to take through the lane change.”; see also [0207]),
to determine a position of the vehicle or (air)craft, in particular on the basis of the last known position (for the examination purposes, the position of vehicle is determined based on the prior known position of the vehicle. see Muller [0028], where “a forward-facing camera may include a field of view (e.g., the field of view of the forward-facing stereo camera 668 and/or the wide-view camera 670 of FIG. 6B) that includes both a current lane of travel of the vehicle 138”; see also [0043], where “Each successive trajectory point may include values that correspond to the origin for the particular trajectory (e.g., if a second trajectory point was at [3.1, -0.9, OJ, this would be with respect to the origin, or at the starting position of the vehicle's path), or each successive trajectory point may correspond to a difference from a prior (e.g., immediately preceding) trajectory point (e.g., such that the prior trajectory point is zeroed out, and the next trajectory point is relative to the prior, zeroed out trajectory point).”; origin for the particular trajectory is interpreted as position of the vehicle. The next trajectory point is determined relative to the prior trajectory point. So, starting point of the vehicle for next trajectory is determined based on the prior position. see also [0042], where “The positions represented by the 2D or 3D coordinates may represent a location where an origin point ( e.g., a 2D or 3D location on the vehicle) of the vehicle (e.g., the vehicle 138) should navigate toward”), 
to determine a route from the position to the destination (see [0043], where “Each successive trajectory point may include values that correspond to the origin for the particular trajectory (e.g., if a second trajectory point was at [3.1, -0.9, OJ, this would be with respect to the origin, or at the starting position of the vehicle's path), or each successive trajectory point may correspond to a difference from a prior (e.g., immediately preceding) trajectory point (e.g., such that the prior trajectory point is zeroed out, and the next trajectory point is relative to the prior, zeroed out trajectory point).”; see also [0038], where “the machine learning model(s) 108 may use this information to generate the trajectory data 112 and/or the vehicle state 116 corresponding to staying in a current lane, or switching lanes to get to a right-most lane, and then turning right at the next intersection.”; generating the trajectory to get to a right most lane. Right most lane is interpreted as destination.),
to convert the route into navigation instructions (see [0024], where “Path planning may be used to aid in navigation through environments by autonomous machines controlled by autonomous systems (e.g., an autonomous driving software stack).”; see also [0207]),
 to provide the navigation instructions to the control module (see [0115], where “The controller(s) 636 may provide the signals for controlling one or more components and/or systems of the vehicle 138 in response to sensor data received from one or more sensors (e.g., sensor inputs). The sensor data may be received from, for example and without limitation, global navigation satellite systems sensor(s) 658 (e.g., Global Positioning System sensor(s)), RADAR sensor(s) 660, ultrasonic sensor(s) 662, LIDAR sensor(s) 664”),
to receive a recognition confirmation from the recognition module (for the examination purposes, the claim limitation is interpreted as verification/confirmation is received from the sensor/recognition module. see Muller [0142], where “a CNN for facial recognition and vehicle owner identification using data from camera sensors; and/or a CNN for security and/or safety related events.”; vehicle owner identification is verified using facial recognition.), 
wherein the camera is configured:
to capture live camera images from the vehicle or (air)craft (see [0161], where “The processor(s) 610 may further include a real-time camera engine that may include a dedicated processor subsystem for handling real-time camera management.”; see also [0025], where “when the DNN is deployed, another transformation may be applied to the image data from the vehicle in deployment to transform the image data from the perspective of the camera of the vehicle to the perspective of the reference or ideal camera.”; see also [0092], where “For example, annotations may be made to representations or instances ( e.g., images, depth maps, etc.) of the sensor data 406 in coordinates related to the sensor data 406 ( e.g., with respect to images, 2D image coordinates), and the annotations may be transformed to 3D world coordinates ( e.g., representing the trajectory through a real-world environment) prior to use as ground truth data.”; see also [0095], where “As such, in any example, the labels may be synthetically produced (e.g., generated from computer models or renderings), real produced (e.g., designed and produced from real-world data)”; real world data is originated from the camera (sensor) mounted on the vehicle. So, the camera is capturing live images) and 
to provide the images to the control module, the safety determining module, the communication module and the recognition module (see [0027], where “The input(s) 102 may include image data, such as image data generated by one or more cameras of an autonomous vehicle (e.g., vehicle 138”; see [0105], where “FIG. 5B is a flow diagram showing a method 500B for training a machine learning model(s) to generate path planning information, in accordance with some embodiments of the present disclosure. The method 500B, at block B512, includes receiving trajectory training data and sensor data representative of a sensor field of a sensor. For example, the trajectory training data 418 and the image data 404 and/or the sensor data 406 may be received,”; see also [0115], where “The controller(s) 636 may provide the signals for controlling one or more components and/or systems of the vehicle 138 in response to sensor data received from one or more sensors (e.g., sensor inputs).”; see also fig 5A-C, where image data is the input to generate trajectory for the vehicle. Image data is given to controller of the vehicle. 636, 626 and camera is interpreted as control module, communication module and recognition module. See also fig 6C where all the modules are connected and part of the vehicle. see also [0114]), 
wherein the data storage is configured:
to store the camera images provided with annotations thereof as a navigation point (see [0030], where “The sensor data pre-processor may use image data representative of one or more images ( or other data representations) and load the sensor data into memory”; see also [0092], where “the trajectory training data 418 may include annotated trajectories or paths in a 2D image or sensor space and transformed to a trajectory label in 3D world coordinates. For example, annotations may be made to representations or instances ( e.g., images, depth maps, etc.) of the sensor data 406 in coordinates related to the sensor data 406 ( e.g., with respect to images, 2D image coordinates), and the annotations may be transformed to 3D world coordinates ( e.g., representing the trajectory through a real-world environment) prior to use as ground truth data.”; see also [0224], where “The GPU(s) 708 may include graphics memory, such as display memory, for storing pixel data.”; see also fig 6C, block 616 and 628),
 and/or to store a series of navigation points as a route (see [0077], where “The visualizations 212 may include representations, in 2D image space and associated with images represented by the image data 104, of the trajectory data 112 generated by the machine learning model(s) 108.”; see also [0043], where “each successive trajectory point may correspond to a difference from a prior (e.g., immediately preceding) trajectory point”; see also [0024], where “The control component may then use the trajectory point(s) to determine a control profile and/or series of operations ( e.g., steering, braking, and accelerating) to control the vehicle through the trajectory point(s). Generating the trajectory point(s) allows the system to be operated safely and autonomously without dependencies on vehicle type ( e.g., year, make, and/or model), and may enable the control component-that may differ for each vehicle year, make, and/or model-to use the trajectory point(s) to control the vehicle according to the respective vehicles' own configurations and settings.”; generated trajectory points are used to control the vehicle. So generated trajectory points/navigation points are stored), 
wherein the safety-determining module is configured:
to receive live camera images from the camera (see fig 1A, where image data is input to machine learning model. See also [0028], where “The image data 104 may include data representative of images of a field of view of one or more cameras of the vehicle”),
to store recorded camera images annotated at least with navigation instructions (see [0031], where “In some embodiments, a pre-processing image pipeline may be employed by the sensor data pre-processor to process a raw image(s) acquired by a sensor(s) (e.g., camera(s)) and included in the image data 104 to produce pre-processed image data which may represent an input image(s) to the input layer(s) (e.g., convolutional streams(s) 120 of FIG. 1B) of the machine learning model(s) 108.”; see also [0092], where “In other examples, the trajectory training data 418 may include annotated trajectories or paths in a 2D image or sensor space and transformed to a trajectory label in 3D world coordinates.”; see also [0040], where “the machine learning model(s) 108 may take as input an image (s) represented by the sensor data 106 (e.g., after preprocessing to generate the trajectory data 112”; see also [0066], where “the output 110 may include control data for following the recommended trajectory 142 (e.g., for controlling the vehicle 138 according to the recommended trajectory 142, such as steering angle, acceleration, deceleration, etc.). The trajectory data 112 may include, in some examples, a trajectory point(s) 140 (e.g., as represented by 2D or 3D coordinates in world space, and/or 2D coordinates in image space) along the recommended vehicle trajectory 142.”; trajectory is interpreted as navigation instruction. Image is the input for trajectory generation. Training image data is used later so the training image data is stored. The trajectory training data (image data) is annotated and sued later as training data.),
to receive the at least one navigation instruction from the navigation module (see [0206], where “The infotainment SoC 630 may include a combination of hardware and software that may be used to provide audio ( e.g., music, a personal digital assistant, navigational instructions, news, radio, etc.)”; see also [0024], where “Path planning may be used to aid in navigation through environments by autonomous machines controlled by autonomous systems”; as the vehicle is controlled to navigate a route so the vehicle is receiving the navigation instruction.);
to compare the live camera images with the stored camera images and to determine a degree of correspondence (for the examination purposes the claim limitation is interpreted as determining whether the live camera images are in accordance with the stored camera images. The similarity or deviation of live camera images compare to the store camera images.  See fig 5, block 404. see also [0087], where “By using the sensor data to automatically generate the ground truth data, the system may scale easily by collecting more data-thereby reducing the additional tasks of manual labeling and annotations on any new data collected.”; see also [0091], where “Trajectory training data 418 may be used as ground truth data for training the machine learning model(s) 108-using one or more loss functions 416-to generate the output(s) 408.”; see also [0090], where “Input(s) 402 may include training image data 404 and/or training sensor data 406, which may be similar to the image data 104 and/or the sensor data 106, respectively, but may correspond to the training data used for training the machine learning model( s) 108.”; see also [0096], where “The loss function (s) 316 may be used to measure loss (e.g., error) in the output trajectory data 410 and/or other output(s) 408 (e.g., as predicted by the machine learning model(s) 108) as compared to the ground truth data (e.g., the labels or annotations corresponding to the trajectory training data 418).”; the loss function is interpreted as degree of correspondence.  Camera images are input for the training. Trajectory is generated based on input images. Loss function is a measure of ground truth data and output trajectory data. So, it is obvious that the system is comparing the training image (stored images) and the current images. see also [0075] and [0097]); and 

wherein the control module is configured:
 to store recorded camera images annotated at least with navigation instructions (see [0031], where “In some embodiments, a pre-processing image pipeline may be employed by the sensor data pre-processor to process a raw image(s) acquired by a sensor(s) (e.g., camera(s)) and included in the image data 104 to produce pre-processed image data which may represent an input image(s) to the input layer(s) (e.g., convolutional streams(s) 120 of FIG. 1B) of the machine learning model(s) 108.”; see also [0092], where “In other examples, the trajectory training data 418 may include annotated trajectories or paths in a 2D image or sensor space and transformed to a trajectory label in 3D world coordinates.”; see also [0040], where “the machine learning model(s) 108 may take as input an image (s) represented by the sensor data 106 (e.g., after preprocessing to generate the trajectory data 112”; see also [0066], where “the output 110 may include control data for following the recommended trajectory 142 (e.g., for controlling the vehicle 138 according to the recommended trajectory 142, such as steering angle, acceleration, deceleration, etc.). The trajectory data 112 may include, in some examples, a trajectory point(s) 140 (e.g., as represented by 2D or 3D coordinates in world space, and/or 2D coordinates in image space) along the recommended vehicle trajectory 142.”; trajectory is interpreted as navigation instruction. Training image data is used later so the training image data is stored. Image is the input for trajectory generation. The trajectory training data (image data) is annotated and sued later as training data.), 
to receive the at least one navigation instruction from the navigation module (see [0027], where “These output(s) 110 may be used by control component(s) 118 of an autonomous vehicle (e.g., controller(s) 636”; see also [0041], where “The output(s) 110 may include the trajectory data 112, the vehicle orientation 114, and/or the vehicle state 116.”; trajectory data is interpreted as navigational instruction);
to receive the live camera images from the camera (see fig 3, block B302. See also [0079], where “at block B302, includes receiving image data generated by a first camera having first camera parameters. For example, the image data 104 may be received after generation by a first camera of the vehicle 138. The image data 104 may be representative of a captured image, such as the original image 202 in FIG. 2A.”),




wherein the recognition module is configured:
to receive live camera images (see [0142], where “a CNN for facial recognition and vehicle owner identification using data from camera sensors”; see also fig 1A, where image data is input to machine learning model. See also [0028], where “The image data 104 may include data representative of images of a field of view of one or more cameras of the vehicle”),
 to compare the live camera images with previously stored camera images annotated with at least characteristics of navigation points (See fig 5, block 404. see also [0091], where “Trajectory training data 418 may be used as ground truth data for training the machine learning model(s) 108-using one or more loss functions 416-to generate the output(s) 408.”; see also [0090], where “Input(s) 402 may include training image data 404 and/or training sensor data 406, which may be similar to the image data 104 and/or the sensor data 106, respectively, but may correspond to the training data used for training the machine learning model( s) 108.”; see also [0096], where “The loss function (s) 316 may be used to measure loss (e.g., error) in the output trajectory data 410 and/or other output(s) 408 (e.g., as predicted by the machine learning model(s) 108) as compared to the ground truth data (e.g., the labels or annotations corresponding to the trajectory training data 418).”; see also [0075] and [0097]) 


Muller does not disclose the following limitations:
wherein the navigation module is configured:
to receive a destination received from a user, chosen from a closed list of destinations,
wherein the safety-determining module is configured:
to determine a safety value which indicates the extent to which the determined degree of correspondence suffices to execute the at least one navigation instruction; 
to store recorded camera images annotated at least with … control values in a form preprocessed for image,
wherein the control module is configured:
to receive a safety value from the safety-determining module;
to compare the safety value to a predetermined value;
if the safety value is greater than the predetermined value:
to convert, on the basis of the stored images, the at least one navigation instruction and the camera images into control values and acceleration values for the controllable autonomously moving vehicle or (air)craft; 
wherein the recognition module is configured:
 to determine that a navigation point has been reached if a live camera image has a predetermined degree of correspondence with a camera image annotated with a navigation point; and
 to supply a recognition confirmation to the navigation module if it is determined that a navigation point has been reached.
However, Li discloses a system for autonomous navigation wherein the autonomous vehicle is configured to receive a destination received from a user, chosen from a closed list of destinations (see [0128], where “the processing engine 112 may obtain the start location and/or the destination of the navigation request based on a user input (e.g., a keyboard input, a voice input, an image input) associated with a subject (e.g., a user, a cycle, a vehicle, an autonomous vehicle)…In some embodiments, the user can pre-set one or more keyboard shortcuts associated with one or more predetermined locations (e.g., home address, company address). When the user intends to initiate a navigation request, the user can press the one or more keyboard shortcuts and determine corresponding predetermined location(s) as the start location and/or the destination.”; predetermined locations are interpreted as closed list of destinations),
Because both Muller and Li are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Muller to incorporate the teachings of Li by including the above feature, receive a destination received from a user, chosen from a closed list of destinations, for generating navigation route faster on a known route by allowing the user to choose the destination.
Muller in view of Li does not disclose the following limitations:
wherein the safety-determining module is configured:
to determine a safety value which indicates the extent to which the determined degree of correspondence suffices to execute the at least one navigation instruction; 
to store recorded camera images annotated at least with … control values in a form preprocessed for image,
wherein the control module is configured:
to receive a safety value from the safety-determining module;
to compare the safety value to a predetermined value;
if the safety value is greater than the predetermined value:
to convert, on the basis of the stored images, the at least one navigation instruction and the camera images into control values and acceleration values for the controllable autonomously moving vehicle or (air)craft; 
wherein the recognition module is configured:
 to determine that a navigation point has been reached if a live camera image has a predetermined degree of correspondence with a camera image annotated with a navigation point; and
 to supply a recognition confirmation to the navigation module if it is determined that a navigation point has been reached.
However, Maeda discloses a system for autonomous navigation wherein the autonomous vehicle is configured to determine a safety value which indicates the extent to which the determined degree of correspondence suffices to execute the at least one navigation instruction (see [0068], where “The confirmation unit 25 evaluates safety of a running plan generated at the running planning unit 24. For example, to facilitate evaluation of safety of a running plan, the confirmation unit 25 can use a mathematical expression model obtained by mathematizing a concept of safe driving to evaluate safety of a running plan. For a mathematical expression model, for example, a Responsibility Sensitive Safety (RSS) model can be used. The confirmation unit 25 can evaluate safety according to whether or not a distance (hereafter, referred to as nearby vehicle distance) between the subject vehicle and a nearby vehicle is equal to or longer than a distance (hereafter, referred to as safe distance) as a basis for evaluating safety between vehicles, calculated by a preset mathematical expression model.”); 
to receive a safety value from the safety-determining module (see [0037], where “a distance as a basis for evaluating safety between vehicles, calculated by a mathematical expression model called Responsibility Sensitive Safety (RSS) model, is maintained from another vehicle in autonomous driving.”; distance for evaluating safety between vehicles is interpreted as safety value. RSS model is calculating safety value. see also [0071], where “The basis setting unit 251 calculates a safe distance using the above-mentioned mathematical expression model. For a mathematical expression model, for example, an RSS model can be used. A safe distance calculated at the basis setting unit 251 is taken as a default safe distance.”);
to compare the safety value to a predetermined value (see [0069], where “A mathematical expression model does not assure that an accident will not occur at all but assures that when a nearby vehicle distance falls below a safe distance, the subject vehicle will not be on the side having responsibility for any accident by taking an appropriate action for collision avoidance.”; see also [0070], where “A more detailed description will be given. When an occurrence of a behavior (hereafter, referred to as deviation behavior) deviating from a behavior in accordance with travel control of the subject vehicle or a nearby vehicle is predicted, a safe distance calculated using a mathematical expression model is provided with a margin.”; safe distance is interpreted as predetermined value. The distance between the vehicle and another nearby vehicle is compared and if it is below a safe distance, the subject vehicle will not be at fault. So, the current distance and predetermined value (safe distance) is compared.);
if the safety value is greater than the predetermined value: to convert, on the basis of the stored images, the at least one navigation instruction and the camera images into control values and acceleration values for the controllable autonomously moving vehicle or (air)craft (see fig 2, block 25 and 26. See also [0089], where “When a nearby vehicle distance is equal to or longer than a safe distance set at the adjustment unit 253, the confirmation unit 25 can evaluate that a running plan generated at the running planning unit 24 is safe. Meanwhile, when a nearby vehicle distance is less than the safe distance, the confirmation unit 25 can evaluate that a running plan generated at the running planning unit 24 is unsafe. The confirmation unit 25 can output a running plan evaluated as safe to the autonomous driving function unit 26. With respect to a running plan evaluated as unsafe, the confirmation unit 25 can modify the plan, for example, into a running plan evaluated as safe before outputting the plan to the autonomous driving function unit 26. That is, whether to use a route calculated at the running planning unit 24 in autonomous driving is evaluated according to whether or not a nearby vehicle distance is equal to or longer than a safe distance.”; see also [0090], where “The autonomous driving function unit 26 can cause the vehicle control ECU 6 to automatically perform acceleration/deceleration and/or steering of the subject vehicle in accordance with a running plan outputted from the confirmation unit 25 to deputize for a driver's driving operation (that is, autonomous driving). The autonomous driving function unit 26 causes autonomous driving in accordance with a route evaluated to be used in autonomous driving at the confirmation unit 25.”); 
Because Muller, Li and Maeda are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Muller in view of Li to incorporate the teachings of Maeda by including the above feature, to determine a safety value which indicates the extent to which the determined degree of correspondence suffices to execute the at least one navigation instruction; to receive a safety value from the safety-determining module; to compare the safety value to a predetermined value; if the safety value is greater than the predetermined value: to convert, on the basis of the stored images, the at least one navigation instruction and the camera images into control values and acceleration values for the controllable autonomously moving vehicle or (air)craft, for generating safe collision free navigation route faster by considering the presence of obstacles on the route.
Muller in view of Li and Maeda does not disclose the following limitations:
wherein the safety-determining module is configured:
to store recorded camera images annotated at least with … control values in a form preprocessed for image,
wherein the recognition module is configured:
 to determine that a navigation point has been reached if a live camera image has a predetermined degree of correspondence with a camera image annotated with a navigation point; and
 to supply a recognition confirmation to the navigation module if it is determined that a navigation point has been reached.
However, Hu discloses a system to store recorded camera images annotated at least with … control values in a form preprocessed for image (see [0041], where “In one implementation, the autonomous vehicle records raw sensor data, implements perception techniques to compile these sensor data into a scan image (e.g., a 3D scan image with object type, location, velocity, and trajectory annotations; or an object map)”; velocity is interpreted as control value and raw sensor data is interpreted as preprocessed image).
Because Muller, Li, Maeda and Hu are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Muller in view of Li and Maeda to incorporate the teachings of Hu by including the above feature, store recorded camera images annotated at least with … control values in a form preprocessed for image, for reducing the computation by annotating the raw sensor data.
Muller in view of Li, Maeda and Hu does not disclose the following limitations:
wherein the recognition module is configured:
 to determine that a navigation point has been reached if a live camera image has a predetermined degree of correspondence with a camera image annotated with a navigation point; and
 to supply a recognition confirmation to the navigation module if it is determined that a navigation point has been reached.
However, Zhu discloses a system for autonomous vehicle to determine that a navigation point has been reached if a live camera image has a predetermined degree of correspondence with a camera image annotated with a navigation point (for the examination purposes the claim limitation is interpreted as determine that navigation point have been reached if live camera image has met the criteria (within predetermined degree of correspondence) of previously annotated camera image. see Zhu [0018], where “in response to a route for routing an autonomous driving vehicle from a source location to a target location, the route is analyzed to identify certain portions having characteristics resembling one of the predefined driving scenes. The route is segmented into a number of route segments based on a set of predefined driving scenes…A search is conducted in a driving scene to path (scene/path) data structure associated with the matching driving scene based on the first set of features to identifying a preconfigured path segment, where the preconfigured path segment includes or is associated with a second set of features matching the first set of features. A path is then generated based on the route segments, where the path includes a number of path segments corresponding to the route segments. At least one of the path segments of the path is determined based on a preconfigured path segment corresponding to one of the predefined driving scenes.”; matching driving scene).
Because Muller, Li, Maeda, Hu and Zhu are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Muller in view of Li, Maeda and Hu to incorporate the teachings of Zhu by including the above feature, to determine that a navigation point has been reached if a live camera image has a predetermined degree of correspondence with a camera image annotated with a navigation point, for reducing the computation by comparing/matching with the training driving scene.
Muller in view of Li, Maeda, Hu and Zhu does not disclose the following limitation:
wherein the recognition module is configured:
to supply a recognition confirmation to the navigation module if it is determined that a navigation point has been reached.
However, Baalke discloses an autonomous vehicle to supply a recognition confirmation to the navigation module if it is determined that a navigation point has been reached (see col 41, lines 13-15, where “The autonomous vehicle may confirm its arrival at the destination based on one or more GPS signals, or based on any other indoor or outdoor positioning system”).
Because Muller, Li, Maeda, Hu, Zhu and Baalke are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Muller in view of Li, Maeda, Hu and Zhu to incorporate the teachings of Baalke by including the above feature, supply a recognition confirmation to the navigation module if it is determined that a navigation point has been reached, for providing more available vehicle for next route by confirming that the vehicle has reached the destination and also tracking the vehicle status (e.g. ETA).
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2021/0004017 (“Colgate”) discloses a system for map generation based on sensor data for autonomous vehicle traveling.
US 2019/0234745 (“Lee”) discloses a system for position estimating for autonomous driving.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664